Letton, J.
The facts in this case are recited in the former opinion, 82 Neb. 298. A rehearing was granted upon the question as to whether there was competent evidence of the making of the amendment to the by-laws of the order in 1903. In the former opinion it Avas held that by cross-examining a Avitness of defendant AA'hose deposition Avas taken, and by requesting a copy of the by-laws adopted by the Modern Woodmen in 1903 to be produced by the Avitness and attached to the deposition, the plaintiff had Avaived *379objection to the competency of the proof. We have reexamined the record with reference to this point. The defendant proved by its head clerk the adoption of the original by-laws in 1895, and that these conld only be changed at the sessions of its head camp, and proved successive biennial amendments at each head camp. The witness then identified the original record of the by-laws adopted at the head camp meeting in June, 1903, and further testified that exhibit “F” was a true and correct copy of the original by-laws as revised and adopted, in June, 1903. Exhibit “F” was then attached to the deposition. Like testimony was offered and action taken as to exhibit “G-,” being the 1905 revision. On cross-examination the plaintiff was asked the following question: “Q. Have you a copy of the head and local camp laws of the Modern Woodmen of America, revision of 1903? If you answer that you have, the plaintiff asks that the notary identify it as an exhibit, and attach it to and make it a part of this deposition upon being identified by the witness. A. Yes.” (See exhibit “E” hereto attached.) There is no exhibit “E” attached to the deposition. Reading the whole deposition, it is perfectly apparent that the reference to exhibit “E” is a typographical error and actually refers to exhibit “F.” It is plain that the copy of the revision of 1903 is the exhibit referred to. A similar mistake was made by referring to exhibit “G” as exhibit “F.” The plaintiff proved on cross-examination that the revision of the 1903 by-laws was filed with the auditor on September 30, 1903, and that of 1905 on January 31, 1906.
The plaintiff contends that, by merely asking a witness on cross-examination to produce a paper in his possession and to make it a part of the deposition, he is not precluded from objecting to the introduction of the same in evidence, and that this portion of the deposition was never offered or received in evidence; but the record shows that the entire deposition was offered and received in evidence without objection, other than objections made by each party to specific questions. No objection was *380made by tbe plaintiff to tbe reading of tbe cross-examination by the defendant, and tbe statute - (code, sec. 383) allows tbis to be done. Ulrich v. McConaughy, 63 Neb. 10. Having made tbe proof himself be cannot complain.
It is further objected that tbe filing of tbe entire body of tbe constitution, by-laws and rules as amended biennially at tbe bead camp of tbe defendant association is not a compliance with tbe statute which requires each amendment to be certified and filed in tbe office of tbe auditor of state. We think this objection is purely technical. Tbe printed body of the laws is divided into numbered chapters and sections, with catchwords and page beads, and is thoroughly indexed, and any change made can be readily ascertained by a comparison of the pamphlet with tbe last previously filed. We think tbis substantially complies with tbe statute.
We are satisfied that, while tbe former opinion contained a few verbal inaccuracies, tbe law laid down therein was sound and tbe conclusion proper. For these reasons, tbe former opinion is adhered to.
Judgment accordingly.